PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/029,575
Filing Date: 7 Jul 2018
Appellant(s): Code et al.



__________________
Mark A Litman
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed August 16, 2021, appealing from the final Office action mailed April 16, 2021.
April 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Status of Claims
	The latest entered claim set is dated March 5, 2021.  The June 1, 2021 claims were submitted with a non-entered After Final response.	Those claims were not entered due to a non-compliance issue and due to Appellant not addressing a claim 25 language objection such that the claims were not in better form for appeal.  In the interest of completeness, additional informality related objections, of claims 1 and 24, not mentioned in the April 16, 2021 Office Action (OA), are noted below.
Based on the March 5, 2021 claim set, claims 1-5 and 18-25 are pending.  Claim 5 remains withdrawn.  Claims 1-4 and 18-25 were examined and are the subject of this appeal.  The examined claims are directed to an apparatus or a system.
Drawings
The drawings are objected to because there is a Fig. 6 but no Fig. 5, which could lead to confusion.  Appellant removed references to Fig. 5 from the Specification since no Fig. 5 was presented with the original application filing.  When a drawing figure is canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  This issue was mentioned in the December 1, 2020 Advisory Action but not in the subsequent final OA.  
400 and 412 are shown in the drawings but not described in the specification.  Since these issues require correction, they are mentioned here in the interest of completeness.
Specification
The disclosure is objected to because of the following informalities: As noted under Drawings, the description should be consistent with any re-labeled figures.  Also, all numerals or labels in the figures must be described in the specification.  Additionally, on page 27, reference character 410 is used to describe both a misting system and a source of odor abating liquid.  Character 412 is not described.  These corrections are required to correspond to the noted Drawings objection.
Claim Interpretation
In the patentability analysis of apparatus or system claims, aspects or limitations Examiner interprets as functional are generally italicized whereas aspects interpreted as structural components are normally bolded.  The bold font and italics are shown when the structure and function are initially introduced though not necessarily repeated, particularly in dependent claims.  Examiner applies this formatting for both Examiner and Applicant’s convenience.  However, absent the referenced typestyles, the patentability analysis will still be clear regarding which limitations Examiner interprets as structural versus functional.
The examined claims are apparatus / system claims requiring only the recited structural components, although structured with physical features that can perform the stated functions or the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
In the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
Consistent with prior prosecution, Examiner views the recited air and/or aerial environment, as well as the odor-emitting surface, for example, as materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than structural components of the apparatus.  Examiner views the ‘odor abating solution’ as a structural part of the apparatus since it is enclosed in a storage compartment and only release with the misting system.
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
In the present claims, Examiner views the basic structure of independent claims 1 and 24 as straightforward -- a storage compartment with a solution of iodine of a certain minimal weight concentration and a misting system comprising supported misting nozzles capable of spraying the solution of iodine such that the solution’s resultant droplets remain airborne, under specified conditions, for a nominal specified period.  Fig. 6, described on pages 8 and 27 of the specification is Appellant’s most relevant drawing with respect to the examined claims.  
For convenience, Appellant’s Fig. 6 is depicted below, where 414 is a housing, 410 is a misting system, 404 is a mist, 408 is an odor-abating surface of a solid waste segment 406, and 402 is an aerial environment.  Reference 412 is not described in the specification. 

    PNG
    media_image2.png
    961
    1030
    media_image2.png
    Greyscale

In the present claims, Examiner views the recited air and/or aerial environment, the odor-emitting surface, and the emitted odor with attendant chemicals, for example, as materials potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus or system, rather than structural components of the apparatus.  This is consistent with the interpretation during prosecution.  The solution of iodine is enclosed in a storage compartment and is only potentially released (during use or when in operation) with the claimed misting system, so the combination of the storage compartment and solution contained therein is structural.  Nevertheless, examiner views the functions or operations performed by this solution, in combination with the other recited structure, as a functional rather than a structural feature of the system since the recitation only refers to either an intended use for the solution or what the solution does or is capable of doing in terms of interacting with an aerial environment.  Of course, such aerial environment is not part of the apparatus.
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  One test of this functionality is whether one can manufacture and sell the system with or without the referenced materials.
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with Appellant’s specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Appellant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Objections
Claims 1-4 and 18-25 are objected to because of the following informalities:  
Claims 1, 2 and 24 recite “the I2” and “the solution of I2.” However, since claims 1 and 24 initially recites “a solution of iodine,” Appellant should use consistent language.  Claim 2 depends on claim 1.
Claims 1 and 24 mention spraying droplets of ‘the solution’ rather than ‘the solution of iodine.’
The recitation “the 75%’ in claims 1 and 24 should be ‘the at least 75%’ since 75% is more specific than ‘at least 75%.’
Claim 18 mentions ‘a size distribution of more than 20µm and less than 350 µm in diameter.’  The spacing after the numbers is inconsistent, which suggests that a space is necessary after 20.
Claim 25 recites ‘the misting nozzles are configured to provided mist into the aerial environment.’ The verb tense ‘provided’ should be corrected to ‘provide.’
Appropriate correction is required.
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 mentions the concept of i) ‘creating an odor-abating aerial environment between the odor-emitting surface and the misting nozzles’ and ii) ‘the misting nozzles are directed towards the odor-abating aerial environment.’  The latter is tantamount to directing the misting nozzles towards the odor-abating aerial environment.  
However, since an aerial environment is a material to be worked upon, and thus a functional rather than structural feature, it is unclear how this aerial environment relates to structure.  
Regarding the ‘creating’ and being directed, these appear to be manipulative steps associated with a process of use, or a method claim, rather than a specific structure, unless Appellant can show otherwise.  That is, Appellant impermissibly mixes an apparatus claim with a method of use claim, which is indefinite according to MPEP 2173.05(p).  For example, one can direct the nozzle of a can of aerosol air freshener product in a specific direction, and one can spray its content to create a fragrance or odor-abating aerial environment, but these steps are different that the product itself, which is the can under pressure, specifically designed nozzle, tube, and the liquid contents.
Since the system is described largely by its functionality, rather than the structure of the nozzle, or the contents of the storage compartment, the boundaries of what constitutes the associated structure remain unclear due to the manner in which it is described.   
A similar analysis applies to claim 24.
Claims 2-4, 18-23 and 25 depend on claims 1 and 24.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Pfalz & Pfalz (Pfalz; CA2603632) in view of Chen (US4948787), Parkhurst et al. (US20050008531) and Hoshino et al. (US20020179884).
The order of the references in the statement of rejection above is adjusted to conform with the order in which they are applied below.  MPEP 1207.03 (a) II 4.
Regarding claims 1, 18 and 21-23, Pfalz discloses a system 2, 6, 12, 42 for applying an odor abating solution to an odor-emitting surface (Abstract, Fig. 1, where the surface can be the floor or ground below the system; however, an odor emitting surface is not positively recited as a part of the system) comprising: 
a storage compartment 46, 50 comprising a solution 4 (Pfalz, p. 6, lines 21-23, pp. 10-12, Fig. 1, where the treating agent is a solution); 
a misting system 12, 42 having misting nozzles 20, 24, 48 that are supported over the odor-emitting surface (Fig. 1, where at least nozzles 20, 24 are supported over the odor-emitting surface), creating an odor-abating aerial environment between the odor-emitting surface and the misting nozzles (an odor-abating aerial environment is not a structural feature and would only be present after spraying an odor abating solution; moreover, this is a functional characteristic independent of the structure of the system and the boundaries of this aerial environment are not defined; see also 112 section above); 
the misting nozzles are directed towards the odor-abating aerial environment and configured to spray droplets of the solution (a volume of air or aerial environment, in any direction in which the misting nozzles are aimed, could constitute a potential down gradient odor-abating aerial environment) into the odor-abating aerial environment including up to 3 meters over the odor-emitting surface so that after spraying of droplets of the solution, in the absence of any air movement exceeding 1 kilometer/hour, 
the misting nozzles configured so that after directly spraying of droplets of the solution by the nozzles, at least 75% of the droplets are suspended in the aerial environment over the odor-emitting surface for at least 10 seconds, 
allowing at least 1% by total weight of the active agent in the sprayed droplets of solution to react with emitted odor from the odor-emitting surface before the 75% of the sprayed droplets of solution are deposited on the odor-emitting surface (the nozzle aerosolizes and atomizes the solution to create a mist and stable aerosol “with a long suspension time” (p. 1 (-34- at top), Abstract, lines 4-16) such that it will remain in the air for an extended period, or at least 10 seconds (“An active substance concentration with a long suspension time is achieved rapidly, creating the basis for ensuring that the active substance does indeed act and/or that the desired action sets in. There is a high concentration of active substance in the aerosol owing to the small amount of solvent in the solution.”; “Apart from generating a very fine mist, the nozzles are also suited for atomizing rapidly settling substances” (p. 6, lines 19-23; p. 7, lines 13-14); spraying droplets is also a functional aspect or a manner of operating the system, and Pfalz’s system is capable of and does accomplish this operation; also, this functionality is traditional; but, as noted above, it is unclear from Appellant’s recitation what specific system structure causes this functional characteristic).
Pfalz thus discloses the use of a treatment agent that may be an odoriferous substance for odor absorption that is to be nebulized, and containing at least one active substance for this purpose, and a process for the rapid generation of a stable aerosol (p. 2, lines 7-18; p. 4, lines 
Therefore, Pfalz discloses or suggests the claimed invention, except
the solution is a solution of iodine having a concentration of at least 0.0005% by total weight of the solution of iodine; and
the specifics or precise information regarding how the droplets are sprayed and how they are suspended in the aerial environment, although one of ordinary skill can view this functionality as already implicit in Pfalz. 
Regarding item i), the noted iodine concentration is a minimum and can theoretically reach 100%. 
Chen, for example, discloses a method of treating or abating odors, in particular mercaptan odors in a thiophosphate compound or formulation, where the treating agent is selected from iodine, and alkali and alkaline earth metal hydroxides, hypochlorites and iodates.  Formulations of particular interest are granular and agricultural formulations for field application (Chen, Abstract, col. 1, lines 5-8).  One can apply the treating agents individually or in combination and the treatment method may vary depending on the particular agent in accordance with the treatment mechanism (Chen, col. 1, lines 45-50).  Chen provides examples of treatment mixtures.  With respect to iodine, Chen states that the relative amounts of the components is not critical and can vary widely.  Of course, the optimal amount of iodine, for example, depends on the amount of the odor causing compound (Chen, col. 2, lines 38-62).  Therefore, the amount or concentration of liquid iodine solution can certainly exceed 0.0005% by weight iodine to the total weight of solution.
Parkhurst) discloses a composition, device, system or method for mitigating odors or other contaminants from a target environment and includes devices that contain a formulation for removing foul odors from the air.  In certain embodiments the invention provides odor-mitigating reagents that are delivered by means of a spray dispenser and contemplates applications where the invention can be delivered via a foam or gel dispenser (Abstract, [0019]).  In Table 1, Parkhurst discloses a selection of 38 compounds or odor-mitigating reagents ([0023], [0024]), including diatomic halogens such as iodine, capable of being aerosolized and that would be suitable as an active ingredient in odor-abatement (item 38 of Table 1, in [0028]).
Regarding item ii) above, if one of ordinary skill may interpret the claimed functionality as not already disclosed or implied in Pfalz, then Hoshino et al. (Hoshino) closes the gap.  Hoshino discloses a disinfecting deodorant comprising an aqueous solution containing 10 to 1000 ppm of a chlorine-containing oxidizing agent and having a pH adjusted to 8 to 13 with an inorganic salt or an organic salt, a disinfecting and deodorizing method comprising applying the disinfecting deodorant to air or an object, and a disinfecting and deodorizing tool comprising a container having the disinfecting deodorant, the container being equipped with a prescribed atomizing means designed to atomize the disinfecting deodorant into a mist comprising droplets having a particular particle size (Abstract).  In this respect, Examiner employs Hoshino for the nozzle structure rather than the solution contents.  Nevertheless, Hoshino also suggests water as a primary solvent for the disinfecting deodorant of the invention (Hoshino, [0016]).  “Where the disinfecting deodorant of the invention is sprayed in a space or onto an object, useful spraying 
Hoshino states that it is advisable to control the liquid particle sizes so that a spray onto an object or into a space may not wet the object, the floor, etc. to leave stains or cause a slip ([0019]).  Thus, Hoshino discloses an atomizing means for controlling droplet suspension via controlling particle size (Hoshino, [0009], [0020]).  One can measure the liquid particle size with, for example, a laser diffraction particle size analyzer ([0020]).
Therefore, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to experiment with various iodine concentrations to obtain an optimum result depending on the intended odor-abatement application, and to thereby use a liquid iodine solution in the claimed minimal concentration range of at least 0.0005% by total weight, and to employ misting nozzles to properly dispense the iodine solution into an aerial environment, since both Chen and Parkhurst suggest that a solution of iodine, in suitable concentrations, is effective in odor control in an aerial environment.
Additionally, it would have been obvious to experiment with alternate methods of suspending and maintaining the mist and its associated droplets in the aerial environment to obtain an optimum odor-abating aerial environment for odor control, and based on routine experimentation, it would have been obvious to dispense the iodine in a manner that allows for droplet suspension control in a specific volume of air, such as via particle size control in that air volume, by using an appropriate atomizing/nebulizing means such as the atomizing means described in Pfalz and Hoshino combined, to better control droplet suspension, particle size and chemical interaction with an odoriferous aerial environment, for effective odor removal based on 
Additional Disclosures Included: Claim 18: The mist is provided into the aerial environment having odorous gases emitted from the odor-emitting surface so that iodine in the sprayed droplets of solution reacts with odorous gases and abates odor within the aerial environment in a volume up to 3 meters over the odor-emitting surface, and 90% of the volume of sprayed droplets in the mist have a size distribution of more than 20 µm and less than 350 µm in diameter (see claim 24 analysis below; as addressed during prosecution (see Advisory Action dated 07/23/2021), depending on the odorous gases, which are materials worked upon, the odorous gases can rise up to the level of the nozzles placed 3 or less meters above an odor-emitting surface, or the droplets can reach down to some level less than 3 meters and above the odor-emitting surface, and such odorous gases and aerosolized droplets of the solution of iodine will react); Claim 21: The odor-emitting surface comprises decomposing waste (again, consistent with prior interpretations, the odor emitting surface is not positively recited as part of the system; it is a material worked upon by the system; see claims 4 and 19 analyses, where one can find decomposing waste in a landfill); and Claims 22 and 23: The emitted odor comprises hydrogen sulfide or methane (hydrogen sulfide and methane are gases that can be emitted from waste materials in a landfill; emitted odor is part of the aerial environment or a material worked upon but not a part of the system).

Regarding claims 4 and 19, Pfalz, Chen, Parkhurst and Hoshino combined discloses or suggests the system of claim 1, except wherein the odor-emitting surface comprises a landfill.

For example, if the iodine solution is known to be useful for abating certain odors, then one of ordinary skill may attempt use of the solution in alternate odorous environments, including odors that may emanate from a landfill.  Such landfill would be merely one type of odor emitting surface.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to experiment with and attempt the odor abating solution in well-known strong odor emitting environments, such as a landfill, since such environments may contain chemicals and bacteria susceptible to certain concentrations of iodine, and because the class of pungent odor emitting facilities are limited in number such that there is a reasonable expectation that success in treating one type of odor may suggest success in treating another seemingly different source of odor.
Additional Disclosures Included: Claim 19: The odor-emitting surface comprises decomposing waste (claim 4 analysis, where one can find decomposing waste in a landfill).

Claims 2, 3, 20, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Pfalz & Pfalz (Pfalz; CA2603632) in view of Chen (US4948787), Parkhurst et al. (US20050008531) and Hoshino et al. (US20020179884), as applied to claim 1 above, further in view of Code et al. (US20120087965). 
claims 2, 3, 20, 24 and 25, Pfalz, Chen, Parkhurst and Hoshino combined discloses or suggests the system of claim 1, except wherein the solution of iodine comprises a liquid anti-odorant solution with: 
a) at least 80% of total weight of a carrier liquid comprising water, alcohol or a mixture of water and alcohol; and 
b) at least 0.001% by weight of the solution of I2.
Examiner interprets item a) as requiring only one of the recited substances, i.e., water or alcohol. Chen, for example, notes that one may use the iodine in a solution of a polar solvent such as water, and polyols such as ethylene glycol (Chen, col. 2, lines 20-28; col. 3, lines 10-11).  This is solution comprising iodine with either water alone or a mixture of water and alcohol.
Pfalz and Hoshino combined also discloses potential use of water with the active odor control ingredients (Pfalz, pp. 3, lines 6, 16 and 25; p. 5, line 5; and p. 6, lines 4-19); Hoshino, [0016]).  Thus, Chen, Pfalz, and Hoshino employ either water, alcohol or a mixture of the two as solvents.
Additionally, Code et al. (Code) discloses antimicrobial solutions, anti-odor solutions and delivery systems for the solutions where the solution contains iodine ([0003], [0021]).  The solutions can assist in odor control (Title, [0003], [0050]).  Code discloses solutions with at least 80% of total weight of a carrier liquid comprising water, alcohol or a mixture of water and alcohol and at least 0.001% by weight of a solution of I2 (Abstract, [0008], [0009], [0020]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include water and iodine in the claimed percentages since Chen, for example, allows wide latitude regarding the amount of iodine necessary for odor 
Additional Disclosures Included: Claim 24 is an independent apparatus claim but includes many of the same or similar major elements as those recited in claims 1 and 2 combined, plus additional features.  As such, in the interest of convenience and brevity, Examiner applies at least portions of the claims 1 and 2 analyses and rationales herein, without repeating all text and/or claim mapping in their entirety.
Therefore, regarding claim 24, Pfalz, Chen, Parkhurst, Hoshino and Code combined discloses a system for applying an odor abating solution to an odor-emitting surface comprising: 
a storage compartment comprising a solution of iodine having a concentration of at least 0.0005% by total weight of the solution of iodine (see claim 1 analysis); 
a misting system having misting nozzles that are supported over the odor-emitting surface, creating an odor-abating aerial environment between the odor-emitting surface and the misting nozzles (see claim 1 analysis); 
the misting nozzles are directed towards the odor-abating aerial environment and configured to spray droplets of the solution into the odor-abating aerial environment including up to 3 meters over the odor-emitting surface so that after spraying of droplets of the solution, in the absence of any air movement exceeding 1 kilometer/hour (claim 1 analysis), 
the misting nozzles configured so that after directly spraying of droplets of the solution by the nozzles, at least 75% of the droplets are suspended in the aerial environment over the odor-emitting surface for at least 10 seconds, allowing at least 1% by total weight of the I2 in the sprayed droplets of solution to react with emitted odor from the odor-emitting surface before the 75% of the sprayed droplets of solution are deposited on the odor-emitting surface (claim 1 analysis), and 
wherein the solution of iodine comprises a liquid anti-odorant solution with: 
a) at least 80% of total weight of a carrier liquid comprising water, alcohol or a mixture of water and alcohol (claim 2 analysis; also see Pfalz, pp. 3, 5 and 6; and Hoshino, [0016]); and 
b) at least 0.001% by weight of the solution of I2, (claim 2 analysis) and further 
wherein the nozzles are configured to emit 90% of the volume of sprayed droplets in the mist within a size distribution characterized with droplets of more than 20 µm and less than 350 µm in diameter (Hoshino shows that one can control particle frequency distribution within a certain range including the recited range; as noted above, this type of recitation presents functional characteristics or the end result of the already described structure; the aerosolizing depends on the misting capability of the nozzles and Pfalz’s nozzles and/or Hoshino’s atomizing means are capable of this function; 
Additionally, regarding the apparent higher concentration (90% vs. 75%) compared to claim 1, the claimed functionalities are different; however, since iodine is known to be effective in odor control, it would have been obvious to use an appropriate concentration for the intended odor-control use, based on optimization and routine experimentation; Claim 3: There is sufficient acid in the solution to provide a pH of less than 6.7 in the solution and 90% of the volume of droplets in the mist have a size distribution that is between a range of more than 20 µm and less than 350 µm in diameter (Code, [0009], [0013], [0017], [0021], [0027], [0040], [0042], [0045], where the size of the droplets is a functional characteristic and the nozzles are already capable of producing a mist with droplets with a size distribution as claimed; Hoshino, [0009], [0020]; also see claims 1 and 24 analyses); Claim 20: The odor-emitting surface Claim 25: The misting nozzles are configured to provide mist into the aerial environment having odorous gases emitted from the odor-emitting surface so that iodine in the sprayed droplets of solution reacts with odorous gases and abates odor within the aerial environment in a volume up to 3 meters over the odor-emitting surface (see claims 1 and 18 analyses; as implied in the 07/23/2021 Advisory Action, if the nozzles are placed 0-3 meters above the odor-emitting surface, odorous gases can rise up to the level of the nozzles, or the droplets can fall to meet the gases, or a combination of both).
Response to Arguments
	Examiner has carefully considered Appellant’s arguments filed August 16, 2021.  However, Examiner does not find the arguments to be persuasive.  Appellant’s basic contention revolves around the issue of Examiner’s interpretation of certain functional language as it applies to the pertinent claims, as well as how Appellant believes Examiner treats such functional language.  Examiner responds to all Appellant arguments and will attempt to consolidate the responses to the various arguments.  
	35 USC 112 Rejections
  	At the onset, Appellant states that the underlying basis of the 112 rejection is an assertion that "... the system is described largely by its functionality, rather than the structure of the nozzle, or the contents of its storage compartment..." and that these limitations should not be considered
in the evaluation of obviousness under 35 U.S.C. 103 [Brief, p. 11].  Contrary to this assertion, the Office and Examiner has no issue with functional language.  As described in the pertinent 112 section, the basis for the rejection is not the use of functional language, per se, but rather the 
	Although Examiner included a Claim Interpretation section in several OAs, or has referred back to the original claim interpretation expressly addressing the functional language and stating that functional language, in general, is acceptable (“Applicant can and should employ such language where appropriate and helpful”)(OA dated 05/19/2020), Appellant has mischaracterized Examiner’s position.
	With regard to Appellant’s remark that Examiner points to functional aspects as a basis for 112 rejections as “an attempt to minimize limitations not later evidenced by prior art thereby circumventing need for evidence,” Brief, p. 13, Examiner again emphasizes that no functional limitation, by itself, was the basis of any rejection, if such language is clear on its face.  However, in an apparatus claim, functionality cannot replace structure, if such structure is not clear from the claims, or is not adequately described in either the claims or the specification.  That is, the boundaries of the functional language must be sufficiently clear, and depending on the context, any associated or equivalent structure should not be removed from an apparatus claim if that structure is described in the specification, or if not described, it should be clear what specific structure would accomplish the recited function.  For example, in the recited claims, does the mere presence of misting nozzles accomplish the desired functionality?  Examiner has thus provided clarity-related rejections where pertinent.  See MPEP §§2173.02, 2173.05(g).
	Regarding the discussion about how the percentage of droplets emitted are suspended for the defined period of time, and the measurement of droplets in the air, Brief, pp. 13-14, the 112 
	Appellant later points to In Re. Donaldson Company (Donaldson) and states that Donaldson parallels language targeted in the present claims.  Appellant contends that the structural elements and function in that finding were quite similarly recited as is the structure in the present claims.  Brief, pp. 12-13.  Donaldson speaks to the issue of potential indefiniteness with respect to means- (or step) plus-function limitations. MPEP 2163.03 VI., which references Donaldson, states “If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181.”  
	Appellant further states that one of ordinary skill can select between pressure and published nozzle emission parameters to provide the result.  Brief, p. 13. However, this is not equivalent to structure, and no such nozzle emission parameters were provided in the specification or claims.  If Donaldson is analogous to the present case, as Appellant suggests, the aforementioned MPEP language should also be considered.  Notably, Examiner did not provide a 112(a) written description rejection.  
In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). . . .When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context.”  In the context of the instant claims, Examiner believes the clarity-related rejections are appropriate and has properly stated the basis.
	35 USC 103 Rejections
	Regarding the 103 rejections, there are independent claims 1 and 24, but Appellant argues largely against claim 1.  Appellant first states that the typical household use or direct surface application of sprays in Pfalz, Chen, Hoshino and Parkhurst would not even contemplate emitting sprays at an elevation of at least 3 meters etc.  Brief, p. 18.  In response, most of the employed references do not speak of household use or direct application on a surface as Appellant contends.  The only reference that alludes to potential household use is Parkhurst which states “Sprays, particularly aerosol sprays, are useful in the present invention for the neutralization of air-borne contaminants. Typical applications of such sprays would include, but are not limited to, uses to mitigate household malodors or contaminants, similarly to how air fresheners or deodorizers are currently used” (Parkhurst, [0054]).  
up to 3 meters over the odor-emitting surface.  That is, a range of 0 to 3 meters above a surface.  This is very different than Appellant’s argued at least 3 meters (> 9.8 feet) above a surface. Brief, pp. 17-18.  The odorous gases, which are materials worked upon, can rise up to the level of the nozzles placed 3 or less meters above an odor-emitting surface, and/or the droplets can reach down to some level less than 3 meters above the odor-emitting surface, and such odorous gases and aerosolized droplets of the solution of iodine will necessarily react.  Therefore, this positioning feature upon which Appellant relies is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Moreover, with respect to the Appellant’s remark that the references do not disclose or suggest the structure, location and function of the orientation and location of nozzles to
effect the claimed results, Pfalz includes extensive discussions regarding atomizing a potential odor treating liquid, whether using their own nozzle or other nozzles described in the prior art, where Pfalz, for example, states that one can mix the treating agent with air (Abstract) and carry it on an air current (p. 5, lines 19-20) and that the liquid forms aerosol particles, which particles are intended to form a mist (“Shortly after leaving the nozzle head, the mixture consisting of water and active substance atomized by the nozzle head assumes the shape of an aerosol jet, which mixes increasingly with the air and is transformed into a mist as its distance from the nozzle head increases. . . Moreover, the invention relates to a process for the rapid generation of a very stable aerosol with greatly varying proportions of water ranging up to a water-free aerosol with a long suspension time whereby a wide variety of aerosol media in powdered or liquid form ultra-fine aerosol particles of nearly equal size and having a long suspension time . . .Thus, enough mist can be produced and distributed in both small and large greenhouses in a very short time to completely fill an entire greenhouse with mist for a certain period of time. . . Apart from generating a very fine mist, the nozzles are also suited for atomizing rapidly settling substances.”  (Pfalz, Abstract, pp. 3 (lines 6-9, 21-23), 5 (lines 4-8), 7 (lines 13-15)).  This disclosure weighs against Appellant’s assertions.  Additionally, Examiner has included Hoshino and Parkhurst to further address this aspect.  
	The argued physical positioning of nozzles could, perhaps, have been a structural limitation, if it were recited differently, but Appellant’s claim does not recite that aspect in a structural manner.  The only recited positioning is with respect to an unclaimed structure, or a structure that is not and cannot be a part of the system (i.e., an odor-emitting surface).  The claims merely require that the nozzles are capable of spraying droplets at a height of up to 3 meters over a surface, which means from zero to three meters, where most of the droplets remain suspended for at least 10 seconds such that they react with the odor before falling to the surface below.  While the nozzles are structural, the remaining language concerning interaction with the surrounding environment is not a structural limitation.  Even so, Examiner has provided a combination of references that include structure capable of all claimed functional limitations.  Of course, the references are not required to use the exact language of the claims, but, in Examiner’s analysis and claim interpretation, the combination of references fully address all claim limitations.
	Some of Appellant’s arguments are unclear because Examiner has exhaustively explained his interpretation of the claims, which claim interpretation is traditional in the USPTO, in the context of apparatus claims.  Yet, Appellant continues to erroneously state that Examiner has Brief, p. 18, such surface is clearly not a part of the system and such surface can be the ground or floor below the system, or the base of an open pit below the ground.  Yet, Appellant states that this interpretation or statement “ignores the fact that deposition on surfaces is incidental in the practice of the present invention, with the initial odor-reduction activity [is] in the aerial volume over the surface before deposition, and that [Pfalz] has no need, desire or expressed capability of creating and maintaining an anti-odor aerial environment over that surface.”  Appellant then continues to discuss the various functionally claimed features of claim 1.
	First, the meaning of “incidental in the practice of the invention” is unclear.  If this means that it is a secondary or minor consideration, the reasons for Appellant’s argument in this context is unclear.  Pfalz does however, expressly recite a capability of creating and maintaining what one can construe as an anti-odor aerial environment over a potential odor-emitting surface, since Pfalz mentions that the treating agent can be “any active substance such as odoriferous substance for odour-absorbing. . . and “the mist settles on the plants being treated.” (Pfalz, pp. 2-4, where one of ordinary skill will interpret the plant’s surface, or any surface upon which the mist can settle, as a potential odor-emitting surface).  The recitation of dimensions, times, percentages, volumes and overall aerial environment is functional, by definition, and is not structural.  Additionally, as shown in the patentability analysis, Pfalz and other prior art does disclose a capability to maintain droplets of an odoriferous treating agent in the air for a long suspension time, which Examiner construes as at least 10 seconds.  Moreover, the Hoshino reference also includes a nozzle structure with the aforementioned capability.  

Additionally, for an obviousness rationale, one can surely look to secondary references, MPEP suggested rationales for analogous or similar inventions or scenarios, the knowledge or creative inferences of those of ordinary skill in the art, the nature of the problem to be solved, evidentiary references, and where appropriate may even employ an intuitive or common sensical approach (MPEP §§2141 & 2143).  These are more than solely the teachings or suggestions of a primary reference, such as Pfalz.  More specifically, in determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a).  Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap (MPEP §2141 III).
Appellant’s analysis in one sense is also a piecemeal analysis in that it analyzes the references separately.  One cannot show nonobviousness, or that a certain feature is not met, by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Brief, p. 19, Examiner respectfully disagrees.  One must recognize that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the claimed and recognized structure is rather basic, and the interpreted structural features (a storage compartment with a solution of iodine ostensibly connected to misting nozzles capable of spraying droplets that remain suspended in the air for a brief period) is shown in one or more of the prior art references, and there is sufficient motivation to combine the references.  
	Appellant further states, on page 20 of the Brief, that for Pfalz, “no suspension of the liquid itself in an aerial environment is intended and quotes from Pfalz, p. 6, lines 7-14 which mentions that the aerosol jet can be directed at plants to move the plants or parts thereof.  This, however, is merely one potential operation of Pfalz’s misting system.  Contrary to Appellant’s assertion, it does not relate to every embodiment or potential use of Pfalz’s system.  For example, as previously mentioned, whether in the prior art or Pfalz’s invention, Pfalz mentions potentially spraying a treatment agent to create a treating agent liquid aerosol mist with a long suspension time:
	“Thus, enough mist can be produced and distributed in both small and large
	greenhouses in a very short time to completely fill an entire greenhouse with mist
	for a certain period of time . . .” (p. 3, lines 21-23).


	stable aerosol with greatly varying proportions of water ranging up to a water-free
	aerosol with a long suspension time whereby a wide variety of aerosol media in
	powdered or liquid form are distributed in the form of ultra-fine aerosol particles of
	nearly equal size and having a long suspension time. The process makes it
	possible to achieve atomisation even in climatically difficult conditions hardly
	suitable for mist formation” (p. 5, lines 4-10).

	In stating that “Spraying liquids against a surface with sufficient speed and force to "move the plant or parts thereof ... " cannot create the recited stable aerial environment,” Brief, p. 21, Appellant has apparently not considered the full disclosure and scope of the Pfalz reference, or has ignored these relevant portions.  Moreover, this is a combined obviousness rejection, so it is unnecessary for the Pfalz structure to show this capability, if it is shown by an analogous reference such as Hoshino (see Hoshino, Abstract; [0009], [0019], [0020]), and there is sufficient motivation to make the combination.  
	Appellant thereafter presents a table comparing the claim 1 features with only the Pfalz reference, and provides related comments.  Brief, pages 21-24.  Many of the features and comments were previously addressed.  
	With respect to the notion of Pfalz’s odor-absorbing functionality rather than an odor destroying functionality, Examiner notes that Chen and Parkhurst, rather than Pfalz, are used to meet the solution of iodine limitation, which solution is the alleged ‘odor destroying’ chemical.  Moreover, Appellant only claims an odor-abating functionality and not an odor-destroying functionality.  Of course, one can use Pfalz’s treating agent for odor abatement, which aspect is also addressed with the Chen, Hoshino and Parkhurst references (Pfalz, p. 2, lines 7-18; p. 4, lines 16-25; p. 5, lines 12-20;  Chen, Abstract; Hoshino, Abstract; Parkhurst, Abstract).  In any case, Examiner interprets ‘odor-absorbing’ as tantamount to odor-abating (see Final Office Action dated April 21, 2021, p. 16).  
or it can be an ethereal oil or a salt”).  Thus, ethereal oil or a salt is one of many options.
	Again, at this juncture, Appellant continues to argue solely against Pfalz, although Pfalz is not used to address the feature of odor-abating iodine solution.  The concept of odor abating in Pfalz was merely used to show a nexus or linkage between the various analogous references. 
	Concerning the limitation of the nozzles in Pfalz, as well as all the functional limitations, these were previously extensively addressed.  Examiner respectfully disagrees that such 
	About the needs of the transfer station, and it not being addressed in Pfalz, Examiner notes that this feature is not recited in any of the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner observes that a waste transfer station is a feature of now cancelled claim 9.
	With respect to the remarks concerning the Chen reference and its alleged teachings, Appellant states that the entire process of Chen must be carried out by mixing solutions within a vessel and that there is no suggestion that an iodine solution can be supported in air, and such.  Brief, pages 24-25.  
In response, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case and as previously noted, Chen is used for its reference to iodine, a known odor-abating chemical, since Pfalz and Hoshino together disclose the solution suspension aspect regarding a potential aerial dispersal of an aerosolized/atomized/misted solution.  Thus, the combined references disclose the claimed features and Appellant’s arguments do not appear 
Appellant then states: “It is not obvious to even attempt to use a material identified as effective over the course of days in a system (as recited in the claims) where the activity must be substantively effective within seconds.”  Brief, p. 25.  In response, Chen and Parkhurst employ the same iodine as in the recited claim.  And, claims 1 and 24 merely require that the droplets are intended to be suspended in the aerial environment over the odor-emitting surface for at least 10 seconds at a certain maximum air movement that includes no air movement or still air.  Moreover, Appellant’s claims do not recite a maximum time for odor abatement.  For example, claim 1 merely states that “. . .the droplets are suspended in the aerial environment over the odor-emitting surface for at least 10 seconds . . .”  Thus, there is no upper limit to the suspension time, only a lower limit.  
As recited, the chemical reaction and odor-abatement could take place over a period of days.  Additionally, Examiner interprets odor-abatement as a functional feature.  As such, Examiner notes that the feature of reducing potential odors “where the activity must be substantively effective within seconds,” upon which Appellant relies, is not recited in the rejected claims.  Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In any case, whether or not the Chen reference shows that iodine solution can be temporarily supported in air to chemically modify a wide array of aerial odorants to abate the odor, and that this can be done in a matter of seconds is not relevant to the analysis if it can be shown that a solution of iodine is an odor-abating material that can reside in a storage container 
Appellant then refers to [0015] and other paragraphs of Parkhurst and argues that Parkhurst is primarily spraying a chemical directly onto a surface, not maintaining a reactive cloud, and cites extensively from that reference to support their position.  Brief, pp. 25-27.  It is not clear that this is the primary disclosure in Parkhurst since such spraying is mentioned as an alternate embodiment (“Alternative embodiments include devices where the compositions are applied to mitigate malodorant or contaminant particles associated with a solid surface.” Parkhurst, [0015]).
A careful reading of Parkhurst shows that one can accomplish chemically reactive aerial treatments using Parkhurst’s invention.  For example, Parkhurst mentions: “The present invention relates to devices that contain a formulation for removing, in whole or in part, foul odors from the air.  In certain embodiments the present invention provides odor-mitigating reagents that are delivered by means of a spray dispenser.  Certain embodiments of the invention therefore particularly relate to devices such [as] deodorizers, air fresheners and the like.”  Examiner interprets this broadly to mean that, with Parkhurst’s invention, one can spray an air deodorizer, air freshener and the like into an aerial environment to abate odors.  Parkhurst further states: “there remains a need for compositions, systems and methods that efficiently remove odors or other contaminants from the air and from surfaces.” ([0008]).  Further, in [0018]-[0019], Parkhurst mentions “odor-mitigating reagents (OMRs) that react with malodorants or other contaminants and neutralize, chemically convert or otherwise remove them, in whole or in 
Appellant also contends that “As any homeowner or resident knows, these sprays quickly settle onto surfaces, even when sprayed upwardly. They are not intended to create a persistent aerial environment.”  This is conclusory language since no evidence is provided.  Moreover, the functional aspect of Appellant’s claims do not require a persistent aerial environment for odor abatement, only a minimum of ten seconds of droplet aerial suspension.
Appellant then argues that Hoshino teaches away from the invention of claim 3 due to the differing pH.  Brief, p. 27.  However, Examiner employed Hoshino for the concept of atomizing and controlling the particle sizes.  It is not used for the solution of iodine, which is addressed with Chen and Parkhurst, so Appellant’s remarks relating to the specific pH of the chlorine-containing oxidizing agent are irrelevant, and thus Hoshino does not teach away, as Appellant contends.  Again, the reference combinations are conceptual, so it is improper to argue against the references individually, or to attempt to bodily incorporate a secondary reference into the structure of the primary reference to show alleged nonobviousness.  To reiterate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant further states that the addition of Code in the rejection of claims 2, 3, 20, 24 and 25 does not overcome the deficiencies of the combination of Pfalz in view of Chen, Hoshino and Parkhurst and that there is no disclosure of aerial treatments in Code. Brief, p. 25. However, Code is employed to address the more specific composition containing water and/or alcohol, as well as a more specific weight percent of the solution of iodine.  The aspect of aerial treatment was already addressed by the other combined references.  Further, Code does address aerial treatment in the sense that it mentions that one can spray the solution (Code, Abstract, [0061]) and sprays are often associated with aerial treatments.  Code also mentions that the solution has aerial stability (Code, [0051]).  Again, with respect to Code, Appellant discusses the requirement of substantive activity levels recited in the claims to occur in seconds.  However, Examiner found no such requirement in the claims because there is no maximum time for aerial suspension.
Examiner has laid out specific rejections and has claim mapped to the various elements of the recited claims, and this analysis is assisted with a separate claim interpretation section.  To summarize, in general Appellant’s remarks appear to miss and do not adequately address Examiner’s contentions and the claim interpretation that the examined claims are apparatus claims addressed with combined references, with particular aspects of each claim handled by specific references. 
Conclusion
	In summary, using BRI analysis, Examiner submits that the above-referenced prior art or combination of references discloses or reasonably suggests all the features of Appellant’s claims.  prima facie obvious, and that there is additional motivation for the combinations based on the teachings of the references themselves and/or the knowledge of those of ordinary skill in the art.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HAYDEN BREWSTER/Examiner, Art Unit 1779                                                                                                                                                                                                        February 10, 2022
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779     

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.